Citation Nr: 0611351	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-28 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a back injury. 

REPRESENTATION

Appellant represented by:	Eric S. Wiener, Attorney


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), that denied a request to reopen a claim of service 
connection for residuals of a back injury.  

The issue of service connection for residuals of a back 
injury is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. and will be discussed in the 
REMAND section.  VA will notify you if further action is 
required on your part. 

FINDINGS OF FACT

1.  The RO denied service connection for a lower back injury; 
and degenerative disc disease of the low back in a July 1991 
decision; the veteran did not appeal.

2.  Evidence received since the July 1991 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim.

CONCLUSIONS OF LAW

1.  The July 1991 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100 
(2005).

2.  Evidence received since the July 1991 rating decision is 
new and material; relates to an unestablished fact necessary 
to substantiate the claim, and is of sufficient probative 
value to raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in February 
2003.  In correspondence dated in March 2003, he was notified 
of the provisions of the Veterans Claims Assistance Act 
(VCAA) as they pertain to the issue of service connection and 
reopening a claim based on new and material evidence.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  

In the case of Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.

Because of the finding that new and material evidence has 
been submitted to reopen this claim, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The veteran 
has submitted private medical treatment records and several 
lay statements. The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  

The veteran's original service connection claim for lower 
back pain was denied by a rating decision in December 1990 
because there was no evidence of a back injury in service.  
Later, the veteran requested reconsideration of his service 
connection claim for low back injury and also submitted a new 
claim for service connection for residuals of a back injury, 
to include degenerative disc disease of the low back.  The 
veteran attempted to reopen his claim, and provided private 
physician reports describing back problems affecting his 
employment as a postal worker.  However, a July 1991 rating 
decision denied the claim on the basis that any inservice 
back pain was of an acute nature, and that current back 
pathology was not shown within one year following separation 
from service.  The veteran failed to appeal the decision.  As 
such, the July 1991 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100 
(2005). 

In January 2003, the veteran submitted a request to reopen 
his claim for service connection for residuals of a low back 
injury.  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

'New' evidence means evidence not previously submitted to 
agency decision makers.  'Material' evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established 
under the provisions of 38 C.F.R. § 3.303(b) when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during the applicable 
presumptive period.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

The evidence of record at the time of the July 1991 RO 
decision included service medical records and post-service 
treatment records from E. N. K., M. D. (from September 1977 
to October 1990) and A. T., M. D. (from December 1979 to 
November 1981).  The veteran's service medical records show 
three incidents of complaints and treatment for low back pain 
and lumbosacral pain.  X-ray films of the lumbosacral spine 
taken in July 1970 indicated that nothing abnormal was seen.  
The separation exam was also negative for any back disorder.

The records from E. N. K., M. D. and A. T., M. D. reveal the 
veteran had low back pain for several years and was receiving 
treatment for work-related back injuries.  In a September 
1977 clinical note, E. N. K., M. D. stated that the veteran's 
lumbosacral disc disease pre-existed his first work-related 
injury in 1977.  The records further discussed the extent and 
aggravating factors of the veteran's low back condition; and 
other unrelated treatment, but did not include any discussion 
of military service or any alleged injury therein.

In connection with his January 2003 claim, the veteran 
submitted numerous private treatment records from physicians 
and medical facilities.  While the majority of this evidence 
was new in that it had not been previously reviewed by the 
RO; it merely reflected treatment and diagnoses of the 
veteran's back conditions, without any indication that they 
were residuals of a back injury that occurred in service.  
Such evidence was not so significant that it should have been 
considered in order to fairly decide the merits of the claim.  
In contrast however, the Board notes that the new evidence 
included a May 2002 opinion from R. W., M.D.; who stated in 
pertinent part, that the veteran had suffered from back pain 
for years and that it was possible this injury may have 
resulted from previous overuse or the injury patient 
sustained while in the military.  The Board finds that the 
opinion of R. W., M. D. relates to an unestablished fact 
necessary to substantiate the claim; namely it establishes a 
relationship between the veteran's current back condition and 
an injury in service.  

The veteran also submitted lay evidence in connection with 
the January 2003 claim, including letters that he had written 
to his parents in December 1969.  In one of the letters, he 
wrote that he had fallen on the ice the previous night and 
had hurt his back.  In addition, of record was a March 2002 
statement from L.F., the veteran's cousin, who indicated she 
remembered the veteran's back injury which occurred around 
December 1969, because the veteran's parents told her about 
it and she later discussed it with the veteran when he 
returned from active duty.  

The veteran submitted additional lay statements after the 
June 2003 rating decision was issued.  Included was an April 
2004 statement from his cousin R.W.M., who indicated the 
veteran visited him in 1970 while on leave, and that he 
witnessed the veteran's back pain and his inability to stand 
straight.  R.W.M. further alleged that at the time, the 
veteran told him he had injured his back while on maintenance 
duty in December 1969.  A June 2004 statement of J.V.R., the 
veteran's former company commander, indicated that during 
service the veteran told him that he had slipped and injured 
his back while on duty and working around the company tanks.  
J.V.R. acknowledged he was not assigned to Company C at the 
time of the accident nor did he have any independent 
knowledge of the incident.

The lay evidence submitted in conjunction with the January 
2003 claim suggests a relationship between the veteran's 
current low back disability and military service; and tends 
to contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's alleged injury.  The 
Board finds these statements are not redundant and cumulative 
of contentions considered by the RO in 1991; on the contrary 
they are both new and material.  These lay statements were 
not of record prior to the 2003 rating decision and moreover, 
they relate to an unestablished fact necessary to 
substantiate the veteran's claim.

The Board notes that these lay statements by themselves are 
not competent medical evidence sufficient to establish the 
veteran's low back disability is etiologically related to 
military service.  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted [l]ay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C. 5108".  
However, the Board finds that when these statements are 
considered in conjunction with the medical nexus opinion of 
R.W., M.D., and presuming the credibility of the evidence, 
the cumulative evidence is sufficient to warrant reopening 
the veteran's claim. 

On the basis of the foregoing, the Board finds that the 
evidence added to the claims file since July 1991 includes 
evidence that is both new and material, and warrants that the 
veteran's service connection claim, for residuals of a low 
back injury, be reopened and reconsidered on the merits.  In 
light of this determination, the Board notes that additional 
development is required for an adequate determination of the 
issue on the merits.  Therefore, it is addressed in the 
remand section of this decision. 

ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for residuals of a low 
back injury is reopened.  To this extent only, the appeal is 
granted.  


REMAND

The Board observes that the veteran has not yet been afforded 
a VA medical examination to determine the etiology of any 
residuals of a low back injury.  An examination is necessary 
to determine his current condition as it pertains to his 
residuals of a low back injury, and to obtain an objective 
medical opinion as to the likelihood that the diagnosis has 
an etiological connection to the alleged back injury during 
military service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Thus, the case is remanded so that the veteran may 
be scheduled for the appropriate examination.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), informing the veteran that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  As 
of this date, veteran has not been notified of the amended 
notice requirements.

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.156(a), 3.159(b), 
that includes an explanation that: 1) any 
evidence he submits should relate to an 
unestablished fact necessary to substantiate 
the claim; namely evidence showing an injury 
was sustained in service and that the current 
back condition was directly related to such 
injury in service; and 2) includes an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. 
App. Mar. 3, 2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses and dates of 
treatment of all medical care providers, VA 
or non-VA, that treated him for back 
problems since December 1971, which he has 
not previously submitted.  After he has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the file.  
The veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the veteran should be 
scheduled for a VA examination to determine 
the nature and etiology of any residuals of a 
low back disability found.  All indicated 
tests and studies are to be performed.  Prior 
to the examination, the claims folder must be 
made available to the physician for review of 
the case.  A notation to the effect that this 
record review took place should be included in 
the report of the physician.  Based on the 
examination and review of the record, the 
examiner should offer an opinion as to whether 
it is at least as likely as not (i.e., there 
is at least a 50 percent probability) that the 
veteran's current residuals of a low back 
injury are etiologically related to the back 
complaints noted in service.  The response to 
the above questions should include appropriate 
discussion of the veteran's post-service 
treatment records and manifestations of back 
disabilities.

4.  The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim. 

5.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the issues on appeal.  If any 
benefit sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 Department of Veterans Affairs


